DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-20 recite a series of image data gathering steps that include viewing at the same time different images, determining the different regions in the image and other image features, approving an image region by comparing image feature against image regions, and counting the progress of image regions that pass or fail.
The recited steps are mental processes that are merely performed in the human mind by observing the different image regions at the same time, analyzing, and comparing image regions.   
For example, the claims state “concurrently test different features against different image regions using data identifying an image region and a feature under test”, “pass or fail an image region on testing an identified feature against the identified image region”,  and “an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, in dependence on whether the identified image region passes or fails, increment the index so as to update the progress and cause an identifier of a next image region to be returned to the classifier routine.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect multiple image regions at same time, test the image regions against other image features, and count the detection and test process.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when testing image regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.
Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining whether the image regions pass a test.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “concurrently test different features against different image regions using data identifying an image region and a feature under test”, “pass or fail an image region on testing an identified feature against the identified image region”, and “an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, in dependence on whether the identified image region passes or fails, increment the index so as to 
The image region detecting steps are routine image data gathering that determine features and regions in images, and can be routinely performed by a generic process computer unit.     
The claims merely recite abstract ideas of seeing features in different images, and counting the test results of features in images.  In claims 1-20, the steps are tied to a processing unit; however combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the features in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Non-Patent Literature titled “GPU Accelerated Face Detection”) in view of Ono et al. (US 2008/0095448).

Regarding claim 1, Kong teaches a single-instruction, multiple data processing unit for performing object detection in an image by testing for a plurality of object features in a plurality of image regions, the processing unit comprising:
a set of computation units operable to execute a plurality of classifier routines, each classifier routine comprising identical instructions to the other classifier routines, wherein the classifier routines are configured to concurrently test different features against different image regions using data (see figure 2, figure 5, section II, where Kong discusses a face classifier that concurrently analyzes image regions and compares the regions to a face feature), and
wherein each classifier routine is configured to pass or fail an image region on testing an identified feature against the identified image region (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
Kong does not expressly teach a memory accessible to the set of computation units and arranged to store an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, in dependence on whether the identified image region passes or fails, increment the index so as to update the progress and cause an identifier of a next image region to be returned to the classifier routine.
However, Ono teaches a memory accessible to the set of computation units and arranged to store an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, in dependence on whether the identified image region passes or fails, increment the index so as to update the progress and cause an identifier of a next image region to be returned to the classifier routine (see figure 3, figure 12, para. 0059, 0069-0070, where Ono discusses performing a parallel pattern matching routine, that increments an index value as updating the progress when a target area if not found).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong in this manner in order to improve object detection using an index 


Regarding claim 2, Kong teaches a wherein the set of computation units are operable to execute a plurality of classifier routines by executing a plurality of classifier sequences in parallel, each classifier sequence comprising a plurality of classifier routines (see figure 2, figure 5, section II, where Kong discusses face classifier that concurrently analyzes image regions and compares the regions to a face feature).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 4, Kong and Ono teach wherein the instructions are configured to, on failing an image region, increment the index (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions; see figure 3, figure 12, para.  0059, 0069-0070, where Ono discusses performing a parallel pattern matching routine, that increments an index value as updating the progress when a target area if not found).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 5, Ono teaches wherein the data at which the classifier routine is executing is updated when the index is incremented (see figure 3, figure 12, para. 0059, 0069-0070, where Ono discusses performing a parallel pattern matching routine, that increments an index value as updating the progress when a target area if not found).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 6, Kong teaches each classifier sequence being configured to perform a sequence of tests for object features in an image region, each classifier routine of the classifier sequence being configured to perform a test of the sequence (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).


Regarding claim 7, Kong teaches each classifier routine comprising instructions configured to: on passing an image region, update the data at which the classifier routine is executing so as to cause the next classifier routine in the classifier sequence to test the next feature against the same image region; on failing an image region, update the data at which the classifier routine is executing so as to cause the next classifier routine in the classifier sequence to test the first feature against the next image region (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 8, Kong teaches each classifier routine being configured to use its data identifying an image region to lookup data from that identified image region in the image in which object detection is being performed (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).


Regarding claim 9, Kong teaches each classifier routine being a single routine arranged to execute iteratively at its computation unit so as to test the identified feature against the identified region and update the data (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Ono to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object detection.

Claim 16 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable storage medium.

s 3, 10-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Non-Patent Literature titled “GPU Accelerated Face Detection”) in view of Ono et al. (US 2008/0095448) in view of Nguyen et al. (Non-Patent Literature titled “A software-based dynamic-warp scheduling approach for load-balancing the Viola–Jones face detection algorithm on GPUs”).

Regarding claim 3, Kong and Ono do not expressly teach wherein each classifier routine comprises identical instructions to the other classifier routines in each of the plurality of classifier sequences.  However, Nguyen teaches wherein each classifier routine comprises identical instructions to the other classifier routines in each of the plurality of classifier sequences (see figure 3, section 4.3.1, where Nguyen discusses window classifier across windows).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong and Ono in this manner in order to improve object detection using an index to track a parallel classifier.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kong and Ono, while the teaching of Nguyen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of incrementing an index to track the status of a parallel classifier.   The Kong, Ono, and Nguyen systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Regarding claim 10, Kong and Ono do not expressly teach further comprising a further set of computation units operable to execute the plurality of classifier routines, wherein the set of computation units forms a first computation group and the further set of computation units forms a second computation group, and wherein the plurality of image regions are divided into a plurality of subsets of image regions, and each of the first and second computation group is allocated a different one of the subsets of image regions to test.  However, Nguyen teaches further comprising a further set of computation units operable to execute the plurality of classifier routines, wherein the set of computation units forms a first computation group and the further set of computation units forms a second computation group, and wherein the plurality of image regions are divided into a plurality of subsets of image regions, and each of the first and second computation group is allocated a different one of the subsets of image regions to test (see figure 7, section 4.3.1 - 4.3.3, where Nguyen discusses different classifier search windows).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong and Ono in this manner in order to improve object detection using an index to track a parallel classifier.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming 

Regarding claim 11, Nguyen teaches wherein the processing unit further comprises a global memory storing a global index representing an extent of search by the first and second computation groups through the plurality of subsets of image regions; wherein each classifier routine comprises instructions configured to, on exhausting the subset of image regions for its associated computation group, cause a new subset of image regions to be allocated to the associated computation group in dependence on the global index (see figure 9, section 5.1 – 5.2, where Nguyen discusses a global memory for different feature search groups).
The same motivation of claim 10 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 12, Nguyen teaches each classifier routine comprising instructions configured to cause the global index to allocate a new subset of image regions to the associated computation group by atomically updating the global index so as to update the extent of search through the plurality of  (see figure 9, section 5.1 – 5.2, where Nguyen discusses once a stage completes, the cached data is no longer needed and the system loads the features for the next classification stage).
The same motivation of claim 10 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 13, Nguyen and Kong teach further comprising a memory accessible to the first computation group but not to the second computation group, the memory being arranged to store an index representing an extent of search by the first computation group through the plurality of image regions (see figure 7, section 5.3, where Nguyen discusses updating a counter stored in memory, which counts each face detection scan across multiple windows);
wherein each classifier routine of the first computation group is configured to pass or fail an image region on testing the identified feature against the identified image region and comprises instructions configured to, on failing an image region, update the data at which the classifier routine is executing by atomically incrementing the index so as to update the extent of search and cause an identifier of the next image region to be returned to the classifier routine (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).


Regarding claim 14, Kong and Ono do not expressly teach each image region differing from other image regions in terms of one or more of its position, size and orientation in the frame.  However, Nguyen teaches each image region differing from other image regions in terms of one or more of its position, size and orientation in the frame (see table 2, section 4.4.3, where Nguyen discusses different sizes for image regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong and Ono in this manner in order to improve object detection using an index to track a parallel classifier.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kong and Ono, while the teaching of Nguyen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of incrementing an index to track the status of a parallel classifier.   The Kong, Ono, and Nguyen systems perform object detection, therefore one of ordinary skill 

Regarding claim 15, Kong and Ono do not expressly teach each object feature being a Haar-like feature and each classifier routine being configured to determine whether the feature meets a predefined threshold.  However, Nguyen teaches each object feature being a Haar-like feature and each classifier routine being configured to determine whether the feature meets a predefined threshold (see section 5.1, where Nguyen discusses a classifier that compares features to a stage threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong and Ono with Nguyen to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong and Ono in this manner in order to improve object detection using an index to track a parallel classifier.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kong and Ono, while the teaching of Nguyen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of incrementing an index to track the status of a parallel classifier.   The Kong, Ono, and Nguyen systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Claim 19 is rejected as applied to claim 10 as pertaining to a corresponding method.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663